                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY

ADRIAN GUILLE,

                Plaintiff,                                     Civ. No. 18-1472 (PGS) (ZNQ)

        V.


STEVEN JO1-ll\JSON, et al.,                                    OPINION

                Defendants.


PETER G. SHERIDAN, U.S.D.J.

                                       I.      INTRODUCTION

        Plaintiff is a state inmate incarcerated at New Jersey State Prison in Trenton, New Jersey.

He is proceeding prose with an amended civil rights complaint filed pursuant to 42 U.S.C.        §
1983. On May 13, 2019, this Court screened the amended complaint and proceeded several

claims, including claims of excessive force, failure to let plaintiff decontaminate himself from

pepper-spray and forcing plaintiff to remain in dirty clothing, retaliation, claims related to

contaminated drinking water and failure to remedy vermin, deliberate indifference to plaintiffs

medical needs and failure to feed plaintiff.

       On May 31, 2019, this Court received plaintiffs motion for reconsideration of the

screening opinion coupled with plaintiffs request for the appointment of pro bono counsel. (ECF

12). For the following reasons, the motion for reconsideration will be denied. Plaintiffs request

for the appointment of pro bono counsel will be denied without prejudice.
                                                 II.     DISCUSSION

    A. Motion for Reconsideration

        Local Civil Rule 7.1 allows a party to seek a motion for re-argument or reconsideration of

“matter[s] or controlling decisions which the party believes the Judge or Magistrate Judge has

overlooked        ....“   Local Civ. R. 7.1(i). Whether to grant a motion for reconsideration is a matter

within the Court’s discretion, but it should only be granted where such facts or legal authority

were indeed presented but overlooked. See DeLong v. Raymond Int’l Inc., 622 F.2d 1135, 1140

(3d Cir. 1980), overruled on other grounds by Croker v. Boeing Co., 662 F.2d 975 (3d Cir.

1981); see also Williams v. Sullivan, 818 F. Supp. 92, 93 (D,N.J. 1993).

        To prevail on a motion for reconsideration, the movant must show: “(1) an intervening

change in the controlling law; (2) the availability of new evidence that was not available when

the court   ...   [rendered the judgment in question]; or (3) the need to correct a clear error of law or

fact or to prevent manifest injustice.” US. ex rel. Shumann v. Astrazeneca Pharm. L.P., 769 F.3d

837, 848-49 (3d Cir. 2014) (citing Max’s Seafood Cafe ex rel. Lou—Ann, Inc. v. Quinteros, 176

F.3d 669, 677 (3d Cir. 1999)). The standard of review involved in a motion for reconsideration is

high and relief is to be granted sparingly. United States v. Jones, 158 F.R.D. 309, 314 (D.N.J.

1994). “The Court will grant a motion for reconsideration only where its prior decision has

overlooked a factual or legal issue that may alter the disposition of the matter. The word

overlooked’ is the operative term in the Rule.” Andreyko v. Sunrise Sr. Living, Inc., 993 F.

Supp. 2d 475, 478 (D.N.J. 2014) (internal citations and quotation marks omitted). Mere

disagreement with the Court’s decision is not a basis for reconsideration. United States v.

Compaction Sys. Corp., 88 F. Supp. 2d 339, 345 (D.N.J. 1999).




                                                         2
        Plaintiff asserts that this Court “overlooked” that prison officials keep spraying him with

mace in retaliation for filing complaints. (See ECF 12 at 8). Plaintiffs amended complaint is

fifty pages, includes a plethora of factual allegations as well as a section entitled “Claims for

Relief.” Plaintiffs allegations involving being sprayed with mace are within a section headlined

“Uses of Force.” (See ECF 7 at 15-16). In that section, plaintiff alleged that officers Smith,

Martini and Piazza were involved in spraying him with mace. (See id.) Thereafter, in his

“Claims for Relief,” plaintiff alleged that Officers Martini, Piazza and Sgt. Smith violated his

Eighth Amendment rights by spraying him with mace. (See id. at 44). This Court permitted

plaintiffs Eighth Amendment claims against these three officers to proceed past screening. (See

ECF 10 at 2).

        With respect to retaliation, plaintiff alleged that Sgt. Smith encited other officers to

retaliate against him. (See ECF 7 at 45). Plaintiffs retaliation claim was also proceeded, but only

against Smith because that is the only officer plaintiff alleged with any specificity who

specifically retaliated against plaintiff. (See ECF 10 at 3). Because plaintiffs amended complaint

does not specifically allege that officers Martini and Piazza used mace against plaintiff to

retaliate against him, this Court did not “overlook” proceeding a retaliation claim against other

officers based on what was specifically alleged in the amended complaint. Therefore, plaintiffs

motion for reconsideration is denied.

    B. Request to Appoint Counsel

       Plaintiff has also requested the appointment of counsel. Indigent persons raising civil

rights claims have no absolute right to counsel. See Farham v. Johnson, 126 F.3d 454, 456—57

(3d Cir. 1997). As a threshold matter, there must be some merit in fact or law to the claims the

plaintiff is attempting to assert. See Tabron v. Grace, 6 F.3d 147, 155 (3d Cir. 1993). In
determining whether to appoint counsel, a court considers the following: (1) the plaintiffs ability

to present his or her own case; (2) the complexity of the legal issues; (3) the degree to which

factual investigation will be necessary and the ability of the plaintiff to pursue such investigation;

(4) the amount a case is likely to turn on credibility determinations; (5) whether the case will

require the testimony of expert witnesses; and (6) whether the plaintiff can attain and afford

counsel on his own behalf. See id. at 155—56, 157 n. 5; see also Cuevas v. United States, 422 F.

App’x 142, 144—45 (3d Cir. 2011) (per curiam) (reiterating the Tabron factors). The power to

appoint counsel lies solely with the discretion of this Court. See Parham, 126 F.3d at 457.

       Many of plaintiffs claims have made it past screening. However, based on considering

the other factors outlined above, this Court denies plaintiffs motion for the appointment of pro

bono counsel without prejudice at this time.

                                        III.    CONCLUSION

       For the reasons stated above, plaintiffs motion for reconsideration is denied and his

request for the appointment of pro bono counsel is denied without prejudice. An appropriate

order will be entered.



DATED: December, 2019
                                                              PETER G. SHERIDAN
                                                              United States District Judge




                                                  4
